Exhibit 10.1 FORM OF RATE STABILIZATION PROPERTY PURCHASE AND SALE AGREEMENT by and between RSB BONDCO LLC, Issuer and BALTIMORE GAS AND ELECTRIC COMPANY, Seller Dated as of , 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitional Provisions 1 ARTICLE II CONVEYANCE OF RATE STABILIZATION PROPERTY SECTION 2.01. Conveyance of Initial Rate Stabilization Property 2 SECTION 2.02. Conveyance of Subsequent Rate Stabilization Property 2 SECTION 2.03. Conditions to Conveyance of Rate Stabilization Property 3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER SECTION 3.01. Organization and Good Standing 4 SECTION 3.02. Due Qualification 5 SECTION 3.03. Power and Authority 5 SECTION 3.04. Binding Obligation 5 SECTION 3.05. No Violation 5 SECTION 3.06. No Proceedings 5 SECTION 3.07. Approvals 6 SECTION 3.08. The Rate Stabilization Property 6 SECTION 3.09. Limitations on Representations and Warranties 10 ARTICLE IV COVENANTS OF THE SELLER SECTION 4.01. Existence 10 SECTION 4.02. No Liens 10 SECTION 4.03. Delivery of Collections 10 SECTION 4.04. Notice of Liens 11 SECTION 4.05. Compliance with Law 11 SECTION 4.06. Covenants Related to Rate Stabilization Bonds and Rate Stabilization Property 11 SECTION 4.07. Protection of Title 12 SECTION 4.08. Nonpetition Covenants 13 SECTION 4.09. Taxes 13 SECTION 4.10. Issuance Advice Letter 13 SECTION 4.11. Tariff 13 i SECTION 4.12. Notice of Breach to Rating Agencies, Etc. 14 SECTION 4.13. Use of Proceeds 14 SECTION 4.14. Further Assurances 14 ARTICLE V THE SELLER SECTION 5.01. Liability of Seller; Indemnities 14 SECTION 5.02. Merger, Conversion or Consolidation of, or Assumption of the Obligations of, Seller 16 SECTION 5.03. Limitation on Liability of Seller and Others 17 ARTICLE VI MISCELLANEOUS PROVISIONS SECTION 6.01. Amendment 17 SECTION 6.02. Reserved 17 SECTION 6.03. Notices 17 SECTION 6.04. Assignment 18 SECTION 6.05. Limitations on Rights of Third Parties 18 SECTION 6.06. Severability 18 SECTION 6.07. Separate Counterparts 19 SECTION 6.08. Headings 19 SECTION 6.09. Governing Law 19 SECTION 6.10. Assignment to Indenture Trustee 19 SECTION 6.11. Limitation of Liability 19 SECTION 6.12. Waivers 19 EXHIBITS Exhibit A Form of Bill of Sale ii This RATE STABILIZATION PROPERTY PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of , 2007, is between RSB BONDCO LLC, a Delaware limited liability company (the “Issuer”), and BALTIMORE GAS AND ELECTRIC COMPANY, a Maryland corporation (together with its successors in interest to the extent permitted hereunder, the “Seller”). RECITALS WHEREAS, the Issuer desires to purchase from time to time the Rate Stabilization Property created pursuant to the Rate Stabilization Law; WHEREAS, the Seller is willing to sell from time to time the Rate Stabilization Property to the Issuer; WHEREAS, the Issuer, in order to finance the purchase of the Transferred Rate Stabilization Property, will from time to time issue one or more Series of Rate Stabilization Bonds under the Indenture; and WHEREAS, the Issuer, to secure its obligations under the Rate Stabilization Bonds of each Series and the Indenture, will pledge, among other things, all right, title and interest of the Issuer in and to the Transferred Rate Stabilization Property and this Agreement to the Indenture Trustee for the benefit of the Secured Parties. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Definitions.Unless otherwise defined herein, capitalized terms used herein shall have the meanings assigned to them in that certain Indenture (including Appendix A thereto) dated as of the date hereof between the Issuer and , a banking corporation, in its capacity as indenture trustee (the “Indenture Trustee”) and in its separate capacity as a securities intermediary (the “Securities Intermediary”), as the same may be amended, restated, supplemented or otherwise modified from time to time. SECTION 1.02.Other Definitional Provisions. (a)All terms defined in this Agreement shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. (b)The words “hereof,” “herein,” “hereunder” and words of similar import, when used in this Agreement, shall refer to this Agreement as a whole and not to any particular provision of this Agreement; Section, Schedule and Exhibit references contained in this Agreement are references to Sections, Schedules and Exhibits in or to this Agreement unless otherwise specified; and the term “including” shall mean “including without limitation”. (c)The definitions contained in this Agreement are applicable to the singular as well as the plural forms of such terms. ARTICLE II CONVEYANCE OF RATE STABILIZATION PROPERTY SECTION 2.01.Conveyance of Initial Rate Stabilization Property.(a) In consideration of the Issuer’s delivery to or upon the order of the Seller of $, subject to the conditions specified in Section 2.03, the Seller does hereby irrevocably sell, transfer, assign, set over and otherwise convey to the Issuer, without recourse or warranty, except as set forth herein, all right, title and interest of the Seller in and to the Initial Rate Stabilization Property (such sale, transfer, assignment, setting over and conveyance of the Initial Rate Stabilization Property includes, to the fullest extent permitted by the Rate Stabilization Law, the right to impose, collect and receive Qualified Rate Stabilization Charges and the assignment of all revenues, collections, claims, rights, payments, money or proceeds of or arising from the Qualified Rate Stabilization Charges related to the Initial Rate Stabilization Property, as the same may be adjusted from time to time).Such sale, transfer, assignment, setting over and conveyance is hereby expressly stated to be a sale and, pursuant to Section 7-539 of the Rate Stabilization Law, shall be treated as an absolute transfer of all of the Seller’s right, title and interest in and to (as in a true sale), and not as a pledge or other financing of, the Initial Rate Stabilization Property. The Seller and the Issuer agree that after giving effect to the sale, transfer, assignment, setting over and conveyance contemplated hereby the Seller has no right, title or interest in or to the Initial Rate Stabilization Property to which a security interest could attach because (i) it has sold, transferred, assigned, set over and conveyed all right, title and interest in and to the Initial Rate Stabilization Property to the Issuer, and (ii) as provided in Section 7-542 of the Rate Stabilization Law, appropriate notice has been filed and such transfer is perfected against all third parties, including subsequent judicial or other lien creditors.If such sale, transfer, assignment, setting over and conveyance is held by any court of competent jurisdiction not to be a true sale as provided in Section 7-539 of the Rate Stabilization Law, then such sale, transfer, assignment, setting over and conveyance shall be treated as a pledge of such Initial Rate Stabilization Property and as the creation of a security interest (within the meaning of the Rate Stabilization Law and the UCC) in the Initial Rate Stabilization Property and, without prejudice to its position that it has absolutely transferred all of its rights in the Initial Rate Stabilization Property to the Issuer, the Seller hereby grants a security interest in the Initial Rate Stabilization Property to the Issuer (and, to the extent necessary to qualify the grant as a security interest under the Rate Stabilization Law and the UCC, to the Indenture Trustee for the benefit of the Secured Parties to secure the right of the Issuer under the Basic Documents to receive the Qualified Rate Stabilization Charges and all other Initial Rate Stabilization Property). (b)Subject to Section 2.03, the Issuer does hereby purchase the Initial Rate Stabilization Property from the Seller for the consideration set forth in Section 2.01(a). SECTION 2.02.Conveyance of Subsequent Rate Stabilization Property.The Seller may from time to time offer to sell, transfer, assign, set over and convey Subsequent Rate Stabilization Property to the Issuer, subject to the conditions specified in Section 2.03.If any such offer is accepted by the Issuer, such Subsequent Rate Stabilization Property shall be, subject to the satisfaction or waiver of the conditions specified in Section 2.03, sold, transferred, 2 assigned, set over and conveyed to the Issuer effective on the Subsequent Transfer Date specified in the related Addition Notice.The terms of the Bill of Sale with respect to such Subsequent Rate Stabilization Property shall be binding as if set forth herein. SECTION 2.03.Conditions to Conveyance of Rate Stabilization Property.The obligation of the Issuer to purchase Rate Stabilization Property on any Transfer Date shall be subject to the satisfaction or waiver by the Issuer of each of the following conditions: (i)on or prior to such Transfer Date, the Seller shall have delivered to the Issuer a duly executed Bill of Sale identifying the Rate Stabilization Property to be conveyed on that Transfer Date; (ii)on or prior to such Transfer Date, the Seller shall have received a Qualified Rate Order creating the Transferred Rate Stabilization Property; (iii)as of such Transfer Date, the Seller is not insolvent and will not have been made insolvent by such sale and the Seller is not aware of any pending insolvency with respect to itself; (iv)as of such Transfer Date, the representations and warranties of the Seller set forth in this Agreement shall be true and correct with the same force and effect as if made on such Transfer Date (except to the extent that they relate to an earlier date); on and as of such Transfer Date, no breach of any covenant or agreement of the Seller contained in this Agreement has occurred and is continuing; and no Servicer Default shall have occurred and be continuing; (v)as of such Transfer Date, (A) the Issuer shall have sufficient funds available to pay the purchase price for the Transferred Rate Stabilization Property to be conveyed on such date and (B) all conditions to the issuance of one or more Series of Rate Stabilization Bonds intended to provide such funds set forth in the Indenture shall have been satisfied or waived; (vi)on or prior to such Transfer Date, the Seller shall have taken all action required to transfer to the Issuer ownership of the Rate Stabilization Property to be conveyed on such date, free and clear of all Liens other than Liens created by the Issuer pursuant to the Basic Documents and to perfect such transfer, including, without limitation, filing any statements or filings under the Rate Stabilization Law or the UCC; and the Issuer or the Servicer, on behalf of the Issuer, shall have taken any action required for the Issuer to grant the Indenture Trustee a first priority perfected security interest in the Rate Stabilization Bond Collateral and maintain such security interest as of such date; (vii)in the case of a sale of Subsequent Rate Stabilization Property only, on or prior to the Subsequent Transfer Date, the Seller shall have provided the Issuer and the Rating Agencies with a timely Addition Notice; (viii)the Seller shall have delivered to the Rating Agencies and the Issuer any Opinions of Counsel required by the Rating Agencies; 3 (ix)the Seller shall have received and delivered to the Issuer and the Indenture Trustee:(i) an opinion of outside tax counsel (as selected by the Seller, and in form and substance reasonably satisfactory to the Issuer and the Indenture Trustee) to the effect that the Issuer will not be subject to United States federal income tax as an entity separate from its sole owner and that the Rate Stabilization Bonds will be treated as debt of the Issuer's sole owner for United States federal income tax purposes, (ii) an opinion of outside tax counsel (as selected by the Seller, and in form and substance reasonably satisfactory to the Issuer and the Indenture Trustee) or, if the Seller so chooses, a ruling from the Internal Revenue Service (unless the Internal Revenue Service has announced that it will not rule on the issues described in this paragraph), in either case to the effect that, for United States federal income tax purposes, the issuance of the Rate Stabilization Bonds will not result in gross income to the Seller and (iii) in the case of a subsequent issuance of Rate Stabilization Bonds only, an opinion of outside tax counsel (as selected by the Seller, and in form and substance reasonably satisfactory to the Issuer and the Indenture Trustee) to the effect that such issuance will not adversely affect the characterization of any then outstanding Rate Stabilization Bonds as obligations of the Issuer's sole owner.The opinion of outside tax counsel described above may, if the Seller so chooses, be conditioned on the receipt by the Seller of one or more letter rulings from the Internal Revenue Service (unless the Internal Revenue Service has announced that it will not rule on the issues described in this paragraph) and in rendering such opinion outside tax counsel shall be entitled to rely on the rulings contained in such letter rulings and to rely on the representations made, and information supplied, to the Internal Revenue Service in connection with such letter rulings; (x)on and as of such Transfer Date, each of the LLC Agreement, the Servicing Agreement, the Administration Agreement, this Agreement, the Indenture, any issued Qualified Rate Order, any issued Tariff and the Rate Stabilization Law shall be in full force and effect; (xi)the Rating Agency Condition shall have been satisfied with respect to any outstanding Rate Stabilization Bonds; and (xii)the Seller shall have delivered to the Indenture Trustee and the Issuer an Officers’
